United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                        December 2, 2005

                                                                           Charles R. Fulbruge III
                              FOR THE FIFTH CIRCUIT                                Clerk




                                     No. 04-60089


      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                         versus

      PETER HALAT, JR.,

                                                  Defendant-Appellant.


               Appeal from the United States District Court for
               the Southern District of Mississippi, Hattiesburg
      _________________________________________________________


                          ON PETITION FOR REHEARING

Before REAVLEY, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*1

      The petition for rehearing is granted, but the judgment of the district court is




      *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
in all respects affirmed for these reasons:

      1.     We assume the waiver of appeal did not prevent Halat from

             challenging the sentence as improperly based on an ambiguous verdict

             where the lesser penalty would have to be assessed per United States

             v. Conley, 349 F.3d 837 (5th Cir. 2003).

      2.     The verdict in this case was not ambiguous. It charged the violation of

             18 U.S.C. § 1962(c) and the punishment provided for violation of that

             statute is greater than the sentence given Halat. There was no error.

      JUDGMENT AFFIRMED.